36 Mich. App. 164 (1971)
193 N.W.2d 393
PEOPLE
v.
DAVIS
Docket No. 10881.
Michigan Court of Appeals.
Decided September 29, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Thomas R. Lewis, Assistant Prosecuting Attorney, for the people.
M. John Shamo, for defendant on appeal.
Before: DANHOF, P.J., and McGREGOR and QUINN, JJ.
*165 PER CURIAM.
The defendant was convicted after a bench trial of possessing a motor vehicle known to be stolen, MCLA § 257.254 (Stat Ann 1968 Rev § 9.1954), and unlawfully driving away the automobile of another, MCLA § 750.413 (Stat Ann 1954 Rev § 28.645). He was sentenced to a term of four to ten years in prison on the first count and four to five years on the second count, to run concurrently.
The defendant's reliance on People v. Morton (1970), 384 Mich. 38, is sound. The people concede the case is controlling, that there was no evidence of intent to transfer title, and that the conviction of possession of a motor vehicle known to be stolen should be reversed.
There was sufficient evidence to sustain the defendant's conviction of unlawfully driving away the automobile of another. Intent to steal is not an element of the offense. People v. Stanley (1957), 349 Mich. 362; People v. Limon (1966), 4 Mich. App. 440.
The defendant's conviction on the first count is reversed. The motion to affirm the defendant's conviction on the second count is granted. Resentencing is not required. The case is remanded for further proceedings consistent with this opinion.